         Case 3:19-cv-00137-BD Document 16 Filed 06/22/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CAROLYN PUMPHREY                                                            PLAINTIFF

V.                           CASE NO. 3:19-CV-137-BD

SOCIAL SECURITY ADMINSTRATION                                             DEFENDANT

                                     JUDGMENT

      Consistent with the Memorandum Opinion and Order that was entered on this

date, it is CONSIDERED, ORDERED, and ADJUDGED that judgment be entered for

the Plaintiff, reversing the decision of the Commissioner. The case is hereby remanded to

the Commissioner for further proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      DATED this 22nd day of June, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
